Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an election made without traverse filed on 03/23/2022 in response to a restriction requirement mailed on 01/25/2022 which claims 1-16 are currently pending. Claims 1-8 are being examined while claims 9-16 are considered withdrawn.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been filed in parent Application PCT/KR2019/000152, filed on 01/04/2019.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 07/06/2020.

Drawings

The Examiner contends that the drawings submitted on 02/02/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Song (KR 2017-0114598A Translation) in view of Chen (“Algorithm Description of Joint Exploration Test Model 7 (JEM 7)”). Chen was cited in applicant’s Information Disclosure Statement filed on 07/06/2020.

As to claim 5, Song teaches a video decoding apparatus for predictively decoding a target block, comprising a predictor configured to:

receive a bitstream and generate a residual block for a chroma block ([0013]-[0014]);

generate reconstructed information in a luma block corresponding to the chroma block and reconstructed neighboring information about the luma block ([0014]-[0019]);

generate reconstructed neighboring chroma pixels; determine a scaling value and an offset value ([0014]-[0019]; also see equation and figure disclosed in [0016] and [0018]);

generate a prediction block for the chroma block by applying scaling and offset values to the reconstructed information in the luma block ([0014]-[0019]; also see equation and figure disclosed in [0016] and [0018]);

and generate a reconstructed block for the chroma block based on the residual block for the chroma block and the prediction block for the chroma block ([0013]-[0014]).

Song does not teach generating reconstructed neighboring information about the chroma block; determining a scaling value and an offset value based on the reconstructed neighboring information about the chroma block and the reconstructed neighboring information about the luma block; and generating a prediction block for the chroma block by applying the determined scaling value and offset value to the reconstructed information in the luma block.

However, Chen teaches generating reconstructed neighboring information about the chroma block (see Pages 10-11, Section 2.2.4 including Figure 8);

determining a scaling value and an offset value based on the reconstructed neighboring information about the chroma block and the reconstructed neighboring information about the luma block (see Pages 10-11, Section 2.2.4 including Figure 8);

and generating a prediction block for the chroma block by applying the determined scaling value and offset value to the reconstructed information in the luma block (see Pages 10-11, Section 2.2.4 including Figure 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Song’s system with Chen’s system in order to provide more flexible and efficient video coding techniques.

As to claim 1, the aforementioned claim is rejected similarly as claim 5.

As to claims 2 and 6, the combination of Song and Chen teaches wherein the determining of the scaling value and the offset value comprises: determining the scaling value and the offset value based on a sampling number determined by at least one of the number of reconstructed neighboring pixels on a left side of the chroma block and the number of reconstructed neighboring pixels on an upper side of the chroma block (Chen; see Pages 10-11 and all the equations shown on Page 10 of Section 2.2.4).

As to claims 3 and 7, the combination of Song and Chen teaches wherein the determining of the scaling value and the offset value comprises: determining the scaling value and the offset value based on a sampling number determined by any one of twice a minimum value, a sum, and a maximum value of the number of reconstructed neighboring pixels on a left side of the chroma block or the number of reconstructed neighboring pixels on an upper side of the chroma block (Chen; see Pages 10-11 and all the equations shown on Page 10 of Section 2.2.4).

As to claims 4 and 8, the combination of Song and Chen teaches wherein the scaling value and the offset value are determined in consideration of information contained in the bitstream (Song; [0014]-[0019]; also see equation and figure disclosed in [0016] and [0018]; Chen; see Pages 10-11, Section 2.2.4 including Figure 8).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482